Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 05/17/2022, claims 1-15 are elected for examination on the merits; and claims 16-30 are canceled.  Claims 31-43 are newly added.  Hence, claims 1-15 and 31-43 are currently pending.  
This application claims priority from provisional application 63015374 (filed 04/24/2020)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-15, 31-40, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 20110235599 A1, hereinafter Nam), in view of Nayeb Nazar et al. (US 20110243066 A1, hereinafter Nayeb Nazar).

Regarding claim 1, Nam teaches a method of wireless communication, comprising (in general, see fig. 6 and corresponding paragraphs 82-87):
selecting, by a user equipment (UE), a first codepoint based on control information to be transmitted to a base station (see at least para. 87, e.g. “[b]y utilizing (n=1) channel selection out of (M=3) PUCCH resources, the identity of a selected PUCCH resource provides 3 codepoints. Furthermore, when a selected channel (or PUCCH resource) carries a QPSK signal, a 2-bit information (or 4 codepoints) can be transmitted in each selected PUCCH resource”),
based on the first codepoint, generating, by the UE, a second codepoint representing the control information (see at least para. 87, e.g. “[i]n total, 12 (=3.times.12) codepoints are generated by this channel selection method, and 8 out of these 12 codepoints can be used to carry the 8 states associated with the 3 ACK/NACK bits”); and 
transmitting the second codepoint by the UE to the base station (see at least para. 87, e.g. “…ACK/NACK multiplexing is to feed individual decoding results of PDSCHs back to an eNodeB”).
Nam differs from the claim, in that, it does not specifically disclose (a) codepoint from a codebook, wherein the codebook is associated with non-coherent transmissions from the UE to the base station; and (b) a scrambling sequence that is associated with the UE, which are well known in the art and commonly used for effectively optimizing overhead of ACK/NACK feedback.
Nayeb Nazar, for example, from the similar field of endeavor, teaches similar or known mechanisms of (a) codepoint from a codebook, wherein the codebook is associated with non-coherent transmissions from the UE to the base station (see at least para. 100 e.g. code-point in the corresponding codebook for the segment or partition representing ACK/NACK/DTX state), as well as (b) a scrambling sequence that is associated with the UE (see at least para. 270-271, e.g. “scrambling sequence used may be derived as a function of … the UE identity” for one example, however, one or more of the parameters in the paragraphs could also be applicable), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nayeb Nazar into the method of Nam for effectively optimizing overhead of ACK/NACK feedback.

Regarding claim 2, Nam in view of Nayeb Nazar teaches the control information includes an uplink control information (UCI) payload, and wherein the second codepoint is transmitted to the base station via a physical uplink control channel (PUCCH).  (Nam, see at least para. 87, e.g. ACK NACK in PUCCH)

Regarding claim 3, Nam in view of Nayeb Nazar teaches the first codepoint includes a plurality of values associated with a particular orthogonal frequency division multiplexing (OFDM) symbol, and wherein generating the second codepoint includes multiplying the plurality of values with a particular element of the scrambling sequence corresponding to the plurality of values.  (Nam, see at least para. 87, e.g. “[b]y utilizing (n=1) channel selection out of (M=3) PUCCH resources, the identity of a selected PUCCH resource provides 3 codepoints. Furthermore, when a selected channel (or PUCCH resource) carries a QPSK signal, a 2-bit information (or 4 codepoints) can be transmitted in each selected PUCCH resource”; Nayeb Nazar, see at least para. 270-271, e.g. scrambling sequence) 

Regarding claim 4, Nam in view of Nayeb Nazar teaches the first codepoint is associated with a particular number of OFDM symbols, and wherein a length of the scrambling sequence corresponds to the particular number.  (Nam, see at least para. 88; Nayeb Nazar, see at least para. 271)

Regarding claim 5, Nam in view of Nayeb Nazar teaches the first codepoint includes a plurality of values associated with a particular base sequence parameter, and wherein generating the second codepoint includes multiplying the plurality of values with a particular element of the scrambling sequence corresponding to the plurality of values.  (Nam, see at least para. 87, e.g. “[b]y utilizing (n=1) channel selection out of (M=3) PUCCH resources, the identity of a selected PUCCH resource provides 3 codepoints. Furthermore, when a selected channel (or PUCCH resource) carries a QPSK signal, a 2-bit information (or 4 codepoints) can be transmitted in each selected PUCCH resource”; Nayeb Nazar, see at least para. 270-271, e.g. scrambling sequence) 

Regarding claim 6, Nam in view of Nayeb Nazar teaches the first codepoint is associated with a particular number of values of the base sequence parameter, and wherein a length of the scrambling sequence corresponds to the particular number. (Nam, see at least para. 87; Nayeb Nazar, see at least para. 272)

Regarding claim 7, Nam in view of Nayeb Nazar teaches a length of the first codepoint is based on a first number of values of a discrete Fourier transform (DFT) matrix and further based on a second number of values of a base sequence parameter, and wherein a length of the scrambling sequence corresponds to the length of the first codepoint.  (Nam, see at least para. 87; Nayeb Nazar, see at least para. 257)

Regarding claim 8, Nam in view of Nayeb Nazar teaches generating the second codepoint includes multiplying values of the first codepoint in both time and frequency domains.  (Nam, see at least fig. 6; Nayeb Nazar, see at least para. 257)

Regarding claim 9, Nam in view of Nayeb Nazar teaches the scrambling sequence indicates, for an orthogonal frequency division multiplexing (OFDM) symbol associated with the first codepoint, a first modified base sequence parameter.  (Nayeb Nazar, see at least para. 270-271) 

Regarding claim 10, Nam in view of Nayeb Nazar teaches the first modified base sequence parameter is randomly selected using a pseudorandom sequence generator from a pool of values, and further including incrementing the first modified base sequence parameter, based on a modulus corresponding to a size of the pool of values, to determine a second modified base sequence parameter for the OFDM symbol. (Nayeb Nazar, see at least para. 273-274) 

Regarding claim 11, Nam in view of Nayeb Nazar teaches the pseudorandom sequence generator generates the first modified base sequence parameter based on one or more of an identifier of the UE, an indication of the OFDM symbol, or a slot index value.  (Nayeb Nazar, see at least para. 272)

Regarding claim 13, Nam in view of Nayeb Nazar teaches the second codepoint is transmitted without a demodulation reference signal (DMRS).  (Nam, see at least para. 87, e.g. for ACK/NACK)

Regarding claim 14, Nam in view of Nayeb Nazar teaches transmission of the second codepoint reduces inter-cell interference between the UE and a second UE associated with a second base station as compared to use of the same first codepoint or a third codepoint having a correlation to the first codepoint that satisfies a correlation threshold.  (Nam, see at least para. 93; Nayeb Nazar, see at least para. 273)

Regarding claims 15, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 42, and 43, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, and 14, respectively, except each of these claims is in apparatus claim format.
To be more specific, Nam in view of Nayeb Nazar also teaches a same or similar apparatus with processor, and memory (Nam, see at least fig. 2-3), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 12 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Nayeb Nazar, as applied to claims 1 and 15 above, and further in view of KIM et al. (US 20200314815 A1, hereinafter KIM).

Regarding claim 12, Nam in view of Nayeb Nazar teaches the scrambling sequence is determined pseudo-randomly based on an identifier of the UE.  (Nayeb Nazar, see at least para. 271)
Nam in view of Nayeb Nazar differs from the claim, in that, it does not specifically disclose based on a slot index value, which is well known in the art and commonly used for reducing delay of uplink feedback information.
KIM, for example, from the similar field of endeavor, teaches similar or known mechanism of based on a slot index value (see at least para. 131, e.g. slot index), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate KIM into the method of Nam in view of Nayeb Nazar for reducing delay of uplink feedback information.

Regarding claim 41, this claim is rejected for the same reasoning as claim 12 except this claim is in apparatus claim format.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465